PER CURIAM.
Keithan Darnell Battie has filed a motion to reopen his earlier petition for belated appeal, which we denied in 1998. See Battie v. Singletary, 718 So.2d 323 (Fla. 3d DCA 1998). We deny the motion to reopen.
In 1996, defendant-petitioner Battie entered into a plea bargain whereby he pled guilty to one count of first degree murder and one count of second degree murder, in exchange for a waiver of the death penalty. He was sentenced to consecutive life sentences.
*1262In 1998, defendant filed a petition for belated appeal. Because defendant had pled guilty and waived the right to appeal, this court denied the petition for belated appeal but certified conflict with Trowell v. State, 706 So.2d 332 (Fla. 1st DCA 1998) (en banc). 718 So.2d at 324-26.
Defendant did not seek review in the Florida Supreme Court. See Fla. R.App. P. 9.120. Subsequently the Florida Supreme Court approved the Trowell decision and disapproved conflicting precedent from this court. State v. Trowell, 739 So.2d 77 (Fla.1999).
In 2001, defendant filed the present motion, seeking to reopen his 1998 petition for belated appeal. We deny the motion. When this court issued its decision in 1998, the defendant did not seek review in the Florida Supreme Court. The decision became final. Love v. State, 559 So.2d 198, 200 (Fla.1990). The fact that the Florida Supreme Court subsequently announced a different rule of law amounted to an evolutionary refinement which is not retroactive. Id. at 200-01; Witt v. State, 387 So.2d 922 (Fla.1980). Accordingly, we deny the motion to reopen.